Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 22 March 2021 with acknowledgement of a continuation of application 16/153,636 now patent 10,956,611 filed on 5 October 2018.
2.	Claims 1-20 are currently pending.  Claims 1, 9, and 17, are independent claims. 
3.	The IDS submitted on 19 April 2021 has been considered. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.
 The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
 An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to - http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
 5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of application 16/153,636 now patent 10,956,611.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements/features of claimed anonymizing user data exist in the patented application in similar or different names, essentially performing the same tasks.  The only difference is that the patented application contains more details. Below is a table comparing claim 1 of the patent and the present application. Note the details in the patent that are not in the present application are highlighted.

PATENT 10,956,611
PRESENT APPLICATION
A method to share and control data with enhanced data anonymization comprising: receiving, by a processing device of a client device, a user input initiating posting of transaction data processed by an enhanced data anonymization process as an anonymized version of unprocessed transaction data, wherein the unprocessed transaction data is in an electronic document, and wherein the unprocessed transaction data comprises at least one set of data corresponding to a transaction, the at least one set of data comprising: at least one first data item comprising information that is personally identifiable information of a user; at least one second data item comprising information that is not personally identifiable information of the user; 

in response to the user input, generating, by the processing device of the client device, an anonymized version of the set of data corresponding to the transaction by applying the enhanced data anonymization process comprising: extracting the at least one second data item from the unprocessed transaction data; creating a digital fingerprint of the electronic document, the digital fingerprint excluding the at least one first data item; and generating a new document and writing the extracted at least one second data item and the digital fingerprint to the new document; 

and in response to the user input, posting, by the processing device of the client device to a server, the anonymized version to enable the user to share and control the posted anonymized version with enhanced anonymization.
A method comprising: receiving, by a processing device, a user input initiating posting of anonymized user data of transaction data related to a data item, wherein the transaction data comprises at least one set of data corresponding to a transaction comprising: at least one first data item comprising first information that is personally identifiable information of a user corresponding to the anonymized user data; and at least one second data item comprising second information that is not the personally identifiable information;






in response to receiving the user input, generating, by the processing device of the client device, and anonymized version of the transaction data comprising a digital fingerprint of the transaction data and the at least one second data item; 








and posting, by the processing device of the client device to a server, the anonymized version of the transaction data.




Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. U.S. Patent No. 8,694,646 (hereinafter ‘646) in view of Ramatchandirane et al. U.S. Patent Application Publication No. 2017/0302641 (hereinafter ‘641) in further view of Fisse et al. U.S. Patent Application Publication No. 2020/0097679 (hereinafter ‘679).
	As to independent claim 1, “A method comprising: receiving, by a processing device, a user input initiating posting of anonymized user data of transaction data related to a data item, wherein the transaction data comprises at least one set of data corresponding to a transaction comprising: at least one first data item comprising first information that is personally identifiable information of a user corresponding to the anonymized user data; and at least one second data item comprising second information that is not the personally identifiable information” is taught in ‘646 Figures 8A-8D, 9A-9C, 10, Abstract, col. 2, lines 4-13, col. 7, lines 45-61 and col. 17, lines 18-39;
the following is not explicitly taught in ‘646: 
	“in response to receiving the user input, generating, by the processing device of the client device, and anonymized version of the transaction data comprising a digital fingerprint of the transaction data and the at least one second data item;” however ‘641 teaches the computing system may generate an anonymized identity from the identifier of step 2518…apply a one-way has or a tokenization of the identifier in paragraph 163;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anonymize data transmitted to a destination device taught in ‘646 to include a means to anonymize using fingerprint techniques.  One of ordinary skill in the art would have been motivated to perform such a modification it is desirable for to interact with devices without having disclose Personal Identifiable Information (PII) see ‘641 (paragraph 2). 
the following is not explicitly taught in ‘646 and ‘641:
	“and posting, by the processing device of the client device to a server, the anonymized version of the transaction data” however ‘679 teaches transmitting/providing the anonymized profile identifier/token (i.e. transaction data to an account datastore/service provider (i.e. server) in paragraphs 108, 119, 124, and 127.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anonymize data transmitted to a destination device taught in ‘646 and ‘641 to transmit the anonymized version of the transaction data.  One of ordinary skill in the art would have been motivated to perform such a modification it is desirable for to enhance the filtering of private data to accommodate ease of use and enhance privacy see ‘679 (paragraphs 2-4).
	As to dependent claim 2, “The method of claim 1, wherein the anonymized version of the transaction data does not comprise information related to the at least one first data item” is taught in ‘646 Abstract.
	As to dependent claim 3, “The method of claim 1, wherein the anonymized version of the transaction data further comprises a timestamp associated with the transaction data” is shown in ‘641 paragraphs 188-189.
	As to dependent claim 4, “The method of claim 1, wherein anonymized version of the transaction data further comprises a user identifier associated with an account of the user” is disclosed in ‘646 Figures 8A-8D and 9A-9C.
	As to dependent claim 5, “The method of claim 1, further comprising: receiving transaction data in a first-data format, and converting the transaction data into a second data format that is machine-readable” is taught in ‘646 Figures 8D, 9C-9C, and col. 13, lines 12-37.
	As to dependent claim 6, “The method of claim 5, wherein the first-data format comprises at least one of an email format or an image format, and wherein the second-data format further comprises at least one of a text format or an Extensible Markup Language (XML) format” is shown in ‘646 col. 5, lines 44-60.
	As to dependent claim 7, “The method of claim 1, wherein the anonymized version of the transaction data further comprises information indicative of a data source of the transaction data” is disclosed in ‘679 Abstract and paragraphs 5-7.
	As to dependent claim 8, “The method of claim 1, wherein generating the anonymized version of the transaction data comprises: generating, by the processing device, the digital fingerprint of the transaction data, wherein the digital fingerprint represents one or more features of the transaction data” is taught in ‘641 paragraph 163;
	“and extracting the at least one second-data item from the transaction data” is shown in ‘646 col. 9, lines 46-57.
	As to independent claim 9, this claim is directed to a system executing the method of claim 1; therefore, it is rejected along similar rationale.
	As to dependent claims 10-16, these claims contain substantially similar subject matter as claims 2-8; therefore, they are rejected along similar rationale.
	As to independent claim 17, this claim is directed to a non-transitory machine-readable storage medium including instructions that execute the method of claim 1; therefore, it is rejected along similar rationale.
	As to dependent claims 18-20, these claims contain substantially similar subject matter as claims 2-4; therefore, they are rejected along similar rationale.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        29 June 2022